Name: Commission Regulation (EEC) No 2479/89 of 11 August 1989 abolishing the countervailing charge on table grapes originating in Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 8 . 89 Official Journal of the European Communities No L 235/29 COMMISSION REGULATION (EEC) No 2479/89 of 11 August 1989 abolishing the countervailing charge oh table grapes originating in Cyprus in accordance with the provisions of Article 5 of that Regulation, indicates that the application of the first subparagraph of Article 26(1 ) of Regulation (EEC) No 1035/72 would result in the countervailing charge being fixed at zero ; whereas the conditions specified in the second indent of Article 26(1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of these products originating in Cyprus can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1119/89 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2357/89 (3), as amended by Regulation (EEC) No 2436/89 (4), intro ­ duced a countervailing charge on table grapes originating in Cyprus ; Whereas the present trend of prices for these products on the representative markets referred to in Commission Regulation (EEC) No 2118/74 Q, as last amended by Regulation (EEC) No 381 1 /85 (4, recorded or calculated HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2357/89 is hereby repealed . Article 2 This Regulation shall enter into force on 12 August 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5 . 1972, p. 1 . (2) OJ No L 118, 29. 4. 1989, p. 12. (3) OJ No L 222, 1 . 8 . 1989, p. 64. (4) OJ No L 230, 8 . 8 . 1989, p. 26. OJ No L 220, 10 . 8 . 1974, p. 20. M OJ No L 368 , 31 . 12. 1985, p . 1 .